         Case 1:20-cv-04983-AJN Document 37 Filed 09/16/21 Page 1 of 1




                                                     September 16, 2021

VIA ECF
Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:     Franco, et al. v. Mi Barrio Meat Market Inc., et al. (20-cv-4983)
               Request for Extension of Time to Submit Settlement Approval


Dear Judge Nathan,

       We represent Defendants in the above-referenced matter. The Parties jointly request an

extension of time to submit a joint motion for settlement approval. The parties have finalized the

settlement agreement and request a 1-week extension, until and including September 24, 2021, to

execute the agreement.

       We thank the Court for its time and attention to this matter.



                                                     Respectfully submitted,
                                                     /s/ Joey Tsai
                                                     Joey Tsai
                                                     Attorney for Defendants


cc:    Clela Errington, Esq. (VIA ECF)
